Andrews, Judge.
In Cook v. NC Two, L.P., 303 Ga. App. 797 (695 SE2d 284) (2010), we affirmed the trial court’s order denying Kenneth Cook’s traverse to a garnishment action. Our Supreme Court granted certiorari in Cook v. NC Two, L.P., 289 Ga. 462 (712 SE2d 831) (2011), and reversed. Accordingly, our previous opinion is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is reversed.

Judgment reversed.


Ellington and Doyle, JJ., concur.